Citation Nr: 0909436	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-26 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for bilateral shoulder 
bursitis. 

2. Entitlement to service connection for rheumatoid 
arthritis. 

3. Entitlement to service connection for a right hip 
disorder. 

4. Entitlement to service connection for a left hip disorder. 

5. Entitlement to service connection for asthmatic 
bronchitis, claimed in the alternative as an undiagnosed 
illness or due to asbestos. 

6. Entitlement to service connection for hypertension, 
claimed in the alternative as an undiagnosed illness. 

7. Entitlement to service connection for pericarditis with 
syncope, claimed in the alternative as an undiagnosed 
illness. 

8. Entitlement to service connection for hypokalemia, claimed 
in the alternative as an undiagnosed illness. 


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to 
February 1994, including service in Southwest Asia from 
December 1990 to May 1991. The Veteran also served in the 
Army National Guard of North Carolina. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the issues on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veteran asserts that his claimed disorders were incurred 
in service, both on direct and presumptive bases as 
undiagnosed illnesses. 

As to asthmatic bronchitis, he contends that the disorder may 
be due to asbestos exposure. The Veteran argues that such 
exposure may have been caused during his active service when 
he was assigned duties as a vehicle mechanic. As to all of 
the claimed disorders, both the Veteran and his spouse have 
provided statements which construed in a light most favorable 
to the Veteran, indicate that he has had the disorders in 
question since active military service.

The Veteran served in the Southwest Asia theater of 
operations during the Persian Gulf War, and the disabilities 
for which he seeks service connection raise issues of both 
direct and presumptive theories of entitlement. 

Under the law, a Persian Gulf veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.

The VA shall compensate a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability became manifest during active service or not 
later than December 31, 2006 and by history, physical 
examination and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to the following: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Thus, the service connection for bilateral shoulder bursitis, 
rheumatoid arthritis, a right hip disorder, and a left hip 
disorder should be considered both under direct and 
presumptive bases as joint and muscle pain under 38 C.F.R. § 
3.317(b). The claim of service connection for bronchitis 
should be considered under both direct and presumptive bases 
as signs or symptoms involving the respiratory system under 
38 C.F.R. § 3.317(b); and the claim as to hypertension and 
pericarditis with syncope should be considered under both 
direct and presumptive bases as signs or symptoms involving 
the cardiovascular system under 38 C.F.R. § 3.317(b).


Pursuant to the duty to assist, the Veteran will be afforded 
a VA medical   examination.  McClendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006); see Charles v. Principi, 16 Vet. App. 370 
(2002) (Observing that under 38 U.S.C.A. § 5103A(d)(2), VA 
was to provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.").

Additionally, the Veteran indicated that he was examined by a 
doctor associated with the Social Security Administration 
(SSA). It is clear that he filed a claim for Social Security 
disability benefits, but the outcome of the claim is not 
known. The SSA records are not in the claims file, and VA has 
a statutory duty to obtain these records. 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2); see Dixon v. Gober, 14 
Vet. App. 168, 171 (2000); Masors v. Derwinski, 2 Vet. App. 
181, 188 (1992). These records should be obtained on remand. 
See also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for the disorders 
at issue that is not evidenced by the 
current record.  The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO/AMC should then obtain these 
records and associate them with the 
claims folder. As to his asthmatic 
bronchitis claim, the Veteran may submit 
any additional evidence substantiating 
the in-service incurrence and degree of 
any claimed asbestos exposure.  

2. The RO/AMC will obtain from the SSA a 
copy of its decision regarding the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon in that decision. Associate 
those records with the claims folder.

3. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will afford the Veteran the 
following comprehensive medical 
examinations as directed below, to be 
conducted by a qualified physician or 
physicians. 

a. The RO/AMC may direct any other 
specialized examinations necessary 
in order to comply with the remand 
directives, including a Persian Gulf 
War examination if deemed warranted. 
The following considerations will 
govern the examinations:

(1) The claims folder and a 
copy of this remand will be 
reviewed by the examiner in 
conjunction with this 
examination, and the examiner 
must acknowledge such receipt 
and review in any report 
generated as a result of this 
examination.

(2) The examiner(s) must 
express an opinion as to 
whether  incident of active 
military service, as noted 
below under both direct and 
presumptive basis. The examiner 
must also state the medical 
basis for any opinion 
expressed. If the examiner is 
unable to state an opinion 
without a resort to 
speculation, he or she should 
so state. 

b. The following examinations will 
be conducted:

(1) An examination to be 
conducted to ascertain whether 
bilateral or unilateral 
shoulder bursitis, rheumatoid 
arthritis, a right hip disorder 
and a left hip disorder was 
caused or aggravated by any 
incident of active service. 
After conducting an interview 
with the Veteran, and 
conducting any appropriate 
clinical studies, the examiner 
should state the diagnosis for 
each disorder, and further 
state whether the diagnosed 
disorder was caused or 
aggravated during or as a 
result of any incident of 
active military service. 

If the examiner is unable 
to render a diagnosis, the 
examiner should state 
whether any signs or 
symptoms involving either 
or both shoulders, 
rheumatoid arthritis 
symptoms, or right and/or 
left hip symptoms manifest 
such signs and symptoms 
indicative of undiagnosed 
illness. - i.e., whether 
such symptomatology by 
history, physical 
examination, and 
laboratory tests cannot be 
attributed to any known 
clinical diagnosis. 

(2) An examination to be 
conducted to ascertain whether 
asthmatic bronchitis or any 
respiratory disorder was caused 
or aggravated by any incident 
of active service. After 
conducting an interview with 
the Veteran, and conducting any 
appropriate clinical studies, 
the examiner should state the 
diagnosis for each disorder, 
and further state whether the 
diagnosed disorder was caused 
or aggravated during or as a 
result of any incident of 
active military service. 

If the examiner is unable 
to render a diagnosis, the 
examiner should state 
whether any signs or 
symptoms involving 
bronchitis like or 
respiratory symptoms 
manifest such signs and 
symptoms indicative of 
undiagnosed illness. - 
i.e., whether such 
symptomatology by history, 
physical examination, and 
laboratory tests cannot be 
attributed to any known 
clinical diagnosis. 

(3) An examination to be 
conducted to ascertain whether 
hypertension and a cardiac 
disorder was caused or 
aggravated by any incident of 
active service. After 
conducting an interview with 
the Veteran, and conducting any 
appropriate clinical studies, 
the examiner should state the 
diagnosis for each disorder, 
and further state whether the 
diagnosed disorder was caused 
or aggravated during or as a 
result of any incident of 
active military service. 

If the examiner is unable 
to render a diagnosis, the 
examiner should state 
whether any signs or 
symptoms involving 
hypertensive symptoms and 
cardiac symptoms manifest 
such signs and symptoms 
indicative of undiagnosed 
illness. - i.e., whether 
such symptomatology by 
history, physical 
examination, and 
laboratory tests cannot be 
attributed to any known 
clinical diagnosis. 

4. The RO/AMC will readjudicate the 
Veteran's claims for service connection 
for the claimed disorders on both direct 
basis and presumptive basis (i.e., due to 
undiagnosed illness). If the benefits 
sought on appeal remain denied, the 
Veteran should be provided a Supplemental 
Statement of the Case. An appropriate 
period of time should be allowed for 
response. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





